86 Mich. App. 788 (1978)
273 N.W.2d 563
WESTERVELT
v.
DEPARTMENT OF CORRECTIONS
Docket No. 77-5075.
Michigan Court of Appeals.
Decided November 6, 1978.
Cholette, Perkins & Buchanan (by Kenneth L. Block), for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Rebecca Chapman McClear, Assistant Attorney General, for defendant.
Before: D.E. HOLBROOK, JR., P.J., and T.M. BURNS and W. VAN VALKENBURG,[*] JJ.
D.E. HOLBROOK, JR., P.J.
Appellant, an inmate at the Ionia Reformatory, claims he was sexually attacked *791 by other inmates, resulting in physical and emotional injury. Suit was filed against the Department of Corrections and Dale Fontz alleging that plaintiff's injuries were the result of defendants' negligence. The Department of Corrections filed its answer but did not raise the defense of governmental immunity. Such defense was raised by means of a motion for accelerated judgment approximately four months later. Thereafter plaintiff attempted to amend his complaint to include an allegation that the case fell within the public building exception to governmental immunity, MCL 691.1406; MSA 3.996(106). The motion to amend was never granted although the claims therein contained were examined by the trial court. Thereafter defendant's motion for accelerated judgment was granted. Plaintiff appeals as of right.
Plaintiff claims that failure to raise the defense of governmental immunity in the first responsive pleading constitutes waiver. We disagree.
GCR 1963, 111.3 provides that defenses not asserted in the responsive pleading are waived, while GCR 1963, 118.1 permits amendment of pleadings by leave of the court. Affirmative defenses may be raised by amendment, even if not raised in the initial answer. Ben P. Fyke & Sons v Gunter Co, 390 Mich. 649; 213 NW2d 134 (1973). Clearly, the affirmative defense of governmental immunity can only be waived when not asserted.
Defendant raised governmental immunity as a defense through a motion for accelerated judgment. Said motion not being brought within the time set by GCR 1963, 108.2, it must be considered a motion out of time. GCR 1963, 108.7(2) grants the trial court discretion to hear motions out of time. Guastello v Citizens Mutual Ins Co, 11 Mich *792 App 120; 160 NW2d 725 (1968). This discretion applies to motions for accelerated judgment made out of time as well as other motions. Manufacturers Construction Co v Covenant Investment Co, 43 Mich. App. 123; 204 NW2d 54 (1972). While appellee should have proceeded by means of amendment to its answer with a hearing on the merits of the claim, as prescribed by GCR 1963, 116.3, similar results would have occurred since a defense raised by responsive pleading is treated as if raised by a motion for accelerated judgment. The trial court did not err in hearing the motion for accelerated judgment or in its determination that governmental immunity had not been waived.
Appellant contends this case falls within the defective condition exception to governmental immunity. MCL 691.1406; MSA 3.996(106). We reject this argument. The fact that an injury occurred in a public building does not in and of itself bring that injury within the defective condition exception. Cody v Southfield-Lathrup School Dist, 25 Mich. App. 33; 181 NW2d 81 (1970). Plaintiff's injuries were caused by inmates rather than the physical building. His allegation of defective condition is in effect a claim that the physical structure was so designed that inmates could not be adequately supervised. Plaintiff cannot invoke the defective condition exception for failure to provide adequate supervision since the thrust of the exception is to provide redress for injuries caused by structural fault or failure to properly maintain a building. Lockaby v Wayne County, 63 Mich. App. 185; 234 NW2d 444 (1975). Such was not the case here.
Plaintiff's contention that the governmental immunity statute is unconstitutional is without merit. White v Detroit, 74 Mich. App. 545; 254 *793 NW2d 572 (1977). See Thomas v Dept of State Highways, 398 Mich. 1; 247 NW2d 530 (1976).
With respect to plaintiff's nuisance claim it is based upon maintaining and operating the Ionia Reformatory in a fashion hazardous to the inmates. This claim fails even in light of the Michigan Supreme Court's decision in Gerzeski v Dept of State Highways, 403 Mich. 149; 268 NW2d 525 (1978). Gerzeski held that the nuisance exception to governmental immunity applies to intentional but not negligent nuisances. The claim in the instant case was predicated upon negligently maintaining a nuisance.
Affirmed. No costs, interpretation of a statute involved.
W. VAN VALKENBURG, J., concurred.
T.M. BURNS, J. (dissenting).
I cannot agree that the claims raised in plaintiff's complaint are subject to summary dismissal by the court on the basis of governmental immunity and, therefore, dissent.
In Count III of his amended complaint, plaintiff alleged that the "facility was designed, constructed, maintained and operated in a dangerous and defective condition in that it did not provide for constant and unobstructed observation of all areas by the supervisory personnel" and that the facility "was dangerous in that it physically separated the plaintiff and potentially dangerous inmates from observation and supervision by the correctional facility staff".
In two recent opinions, a five-member majority[1]*794 of our present Supreme Court has rejected the former narrow construction placed on the so-called public buildings exception to governmental immunity contained in MCL 691.1406; MSA 3.996(106) by this Court. Pichette v Manistique Public Schools, 403 Mich. 268; 269 NW2d 143 (1978), Tilford v Wayne County General Hospital, 403 Mich. 293; 269 NW2d 153 (1978). Instead, the Court stated the statute placed "upon governmental agencies the duty to maintain safe public places". Pichette, at 285. A correctional facility is a public building and an inmate is a member of the public for purposes of this statute. See, Green v Dep't of Corrections, 386 Mich. 459, 464; 192 NW2d 491 (1971).
Plaintiff has pled facts which bring his complaint within the statutory exception as interpreted by the Supreme Court. He is claiming a defect in the building, not mere negligence in the supervision of the inmates in the building. Whether he can prove that a correctional facility which does not provide for constant observation is a defective building, or whether, if shown to be defective, the building was the cause of his injuries is something to be shown at trial. See, Lockaby v Wayne County, 63 Mich. App. 185, 191; 234 NW2d 444 (1975) (N.J. KAUFMAN, J., dissenting in part), lv gtd, 400 Mich. 814 (1977). The Court of Claims, by summarily dismissing the complaint, and the majority, by affirming that dismissal, are confusing the legal and fact-finding roles of the Court of Claims. Plaintiff is entitled to trial on the merits of the defective building allegations.
Similarly, I disagree with the majority's analysis of plaintiff's claim of nuisance in Count IV of the complaint. There may be a variance between what plaintiff has alleged and what he can prove, but *795 plaintiff has alleged facts concerning a "dangerous condition" "intentionally created" even if those precise words are not used. Under the opinions[2] in Rosario v City of Lansing, 403 Mich. 124; 268 NW2d 230 (1978), and Gerzeski v Dep't of State Highways, 403 Mich. 149; 268 NW2d 525 (1978), further proceedings should be held in the Court of Claims. Whether there was a nuisance in fact and whether that nuisance was intentionally created are questions of fact for the trier of fact and not questions of law for a court.
I would reverse and remand for further proceedings in the Court of Claims.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  The point in question is discussed in § IIB of Justice FITZGERALD'S opinion in Pichette v Manistique Public Schools. The Chief Justice and Justice LEVIN signed the opinion authored by Justice FITZGERALD. Justices MOODY and WILLIAMS joined in this part of Justice FITZGERALD'S opinion in their own separate opinions.
[2]  Since there was no majority opinion in either of the cited cases, the applicable rule to be drawn from them is unclear. See, Affiliated FM Ins Co v Department of State Highways, 86 Mich. App. 203; ___ NW2d ___ (1978). At the very least, governmental immunity is no bar to an intentionally created nuisance in fact, the position set forth by Justices MOODY and WILLIAMS.